NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



FEDERAL NATIONAL MORTGAGE          )
ASSOCIATION,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-528
                                   )
JAMES BROWN; MARLET BROWN;         )
SHINGLE MASTERS ROOFING &          )
CONSTRUCTION SERVICES, INC.; and )
CROSS CREEK COMMUNITY              )
ASSOCIATION, INC.,                 )
                                   )
           Appellees.              )
___________________________________)

Opinion filed April 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Robert R. Edwards of Choice Legal Group,
P.A., Ft. Lauderdale, for Appellant.

Michael Alex Wasylik of Ricardo &
Wasylik, P.L., Dade City, for Appellees
James and Marlet Brown.

No appearance for remaining Appellees.

PER CURIAM.
            Affirmed. See Partridge v. Nationstar Mortg., LLC, 224 So. 3d 839 (Fla.

2d DCA 2017); Geweye v. Ventures Trust 2013-I-H-R, 189 So. 3d 231 (Fla. 2d DCA

2016).



NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.




                                        -2-